Citation Nr: 0124178	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic mechanical 
low back pain with history of herniated nucleus pulposus, 
currently evaluated as 60 percent disabling, to include 
consideration on an extraschedular basis or a total rating 
for compensation based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO reduced the service-connected 
chronic mechanical low back pain with history of herniated 
nucleus pulposus from 40 percent to 20 percent, effective 
August 1, 1997.  

In December 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  In an April 1998 decision, 
the Hearing Officer restored the 40 percent evaluation, 
effective August 1, 1997.

In July 1998, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  In October 1998, 
the Board granted a 60 percent evaluation for chronic 
mechanical low back pain with history of herniated nucleus 
pulposus.  

The veteran appealed the decision to The United States Court 
of Appeals for Veterans Claims (the Court).  In December 
2000, the Court dismissed as moot the veteran's appeal as to 
the issue of entitlement to a TDIU and vacated and remanded 
the October 1998 Board decision to the limited extent that 
the Board failed to consider the applicability of the 
extraschedular provisions to the veteran's claim for an 
increased evaluation for the service-connected chronic 
mechanical low back pain with history of herniated nucleus 
pulposus.

The case has been returned to the Board for further appellate 
review.  The Board notes that in August 2001, the veteran's 
attorney submitted additional evidence along with a waiver of 
initial review by the RO.  Accordingly, the Board may proceed 
with appellate review of the veteran's claim.  38 C.F.R. § 
20.1304(c) (2000).


FINDINGS OF FACT

1.  On December 10, 1996, the veteran filed a claim for an 
increased evaluation for the service-connected chronic 
mechanical low back pain with history of herniated nucleus 
pulposus.

2.  In August 1997, the veteran stated he had left his job as 
a result of his back.  In December 1997, he testified at an 
RO hearing that he was unable to work due to the service-
connected chronic mechanical low back pain with history of 
herniated nucleus pulposus.  He reiterated such at a July 
1998 Board hearing.

3.  The veteran is service connected for chronic mechanical 
low back pain with history of herniated nucleus pulposus, 
currently evaluated as 60 percent disabling.

4.  The veteran possesses a high school education with two 
years of college.  He has occupational experience as a brick 
layer and eports having last worked on a full-time basis in 
January 1996.  

5.  In a November 1999 letter, a private physician indicated 
that the veteran had been totally disabled since 1996.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met as of 
December 10, 1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it is aware that in the 
December 2000 order, the Court stated it would not remand an 
issue as to entitlement to a TDIU because that issue was 
moot, as the RO had granted a TDIU, effective March 30, 1999.  
Additionally, the Court noted that the only issue related to 
the grant of TDIU was the effective date assigned but that 
such claim was not currently before the Court and thus it did 
not have jurisdiction to consider the issue.  The Court 
vacated the October 1998 Board decision only as to the 
Board's failure for not considering whether the veteran's 
service-connected chronic mechanical low back pain with 
history of herniated nucleus pulposus warranted an 
extraschedular evaluation.

In a recent U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) case, the Federal Circuit stated that, 
"Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
'identify the benefit sought' requirement of 38 C.F.R. 
§ 3.155(a) is met and VA must consider a claim for TDIU."  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
Board finds that the evidence in this case meets the 
requirements of Roberson in that the veteran had submitted a 
claim for the highest rating possible for his service-
connected low back disorder and had submitted evidence of 
unemployability.  See id.

In this regard, the RO has granted a TDIU, effective March 
30, 1999.  However, in light of the holding in Vargas-
Gonzalez v. Principi, No. 01-312 (U.S. Vet. App. Aug. 16, 
2001), the Board has before it the period of time in between 
the veteran's claim for an increased evaluation, submitted on 
December 10, 1996, and the award of the TDIU claim, granted 
on March 30, 1999.

Although the Court order stated that the Board must consider 
38 C.F.R. § 3.321(b) as to the veteran's claim for an 
increased evaluation for the service-connected chronic 
mechanical low back pain with history of herniated nucleus 
pulposus, the Board believes that entitlement to an 
evaluation in excess of 60 percent involves more than one 
legal theory.  For example, 38 C.F.R. § 3.321(b), which 
addresses an extraschedular evaluation, includes 
consideration of whether the service-connected disability 
causes marked interference with employment, and 38 C.F.R. 
§ 4.16 includes consideration of whether the service-
connected disability causes individual unemployability.  
Since 38 C.F.R. § 3.321(b) does not demand the assignment of 
a 100 percent evaluation and 38 C.F.R. § 4.16 is payment at 
the total evaluation (i.e., a 100 percent evaluation), the 
Board finds that the veteran is clearly not prejudiced by the 
Board's consideration of entitlement to a TDIU during this 
appeal period, as the TDIU benefit would be either equal to 
or in excess of that which could be granted under 
extraschedular consideration.  See Bernard v. Brown,  4 Vet. 
App. 384 (1993).

The Board also notes that although the Court stated that it 
did not have jurisdiction to consider the TDIU issue, the 
Federal Circuit has stated that VA must consider TDIU, which 
the Board has explained above.  See Roberson, supra.

The Board has thoroughly reviewed the evidence of record and 
finds that the evidence supports the grant of a TDIU.  When 
the RO effectuated the Board's grant of a 60 percent 
evaluation for the service-connected chronic mechanical low 
back pain with history of herniated nucleus pulposus, it 
assigned an effective date of December 10, 1996, the date the 
veteran submitted a claim for an increased evaluation.  The 
assignment of the 60 percent evaluation to the service-
connected low back disorder allows consideration of a TDIU.  
See 38 C.F.R. § 4.16 (TDIU may be assigned when disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability or 
disabilities provided that there is one such disability 
ratable at 60 percent or more).

In the veteran's substantive appeal, he stated he had left 
his job as a result of his back pain.  At the December 1997 
RO hearing, the veteran testified he had not worked for 
almost two years.  He stated he had been a brick stacker for 
four years prior and that as a result of the back pain, he 
could no longer do that job.  At the July 1998 Board hearing, 
the veteran stated he was not working because of his service-
connected back disorder.  He noted he was going to school to 
become a dental lab technician.

The record reflects that the veteran possesses a high school 
education with two years of college.  He has occupational 
experience as a brick layer and reports having last worked on 
a full-time basis in January 1996.  

In a December 1999 letter from a private physician, he stated 
he had conducted a "thorough medical evaluation" of the 
veteran, including having reviewed the VA treatment reports 
and the service medical records.  He stated the veteran had 
attended 43 physical therapy treatments and wore a 
lumbosacral corset with four metal stays.  The private 
physician gave a detailed report of his findings and 
concluded that the veteran was "restricted and is thus 
unable to function at a productive level of work for gainful 
employment on a sustained basis.  He has probably been 
totally disabled since at least January 19, 1996."  He added 
the veteran had reached the maximum level of medical 
improvement at that time.

The veteran's attorney has submitted a copy of the Social 
Security Administration decision, which showed the veteran 
had been granted disability benefits as of January 1996.

The Board finds that the above-described evidence establishes 
that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of the service-
connected chronic mechanical low back pain with history of 
herniated nucleus pulposus, and thus warrants the grant of a 
TDIU.  See 38 C.F.R. § 4.16.  The veteran asserted individual 
unemployability at that time, and it was substantiated by a 
private physician, who had an opportunity to review the 
veteran's service medical records, review the VA treatment 
reports, and examine the veteran.  The Board notes that there 
is no evidence that refutes such finding, and there is no 
reason to doubt the validity of the private physician's 
findings.  He substantiated his findings with evidence in the 
record and based upon physical findings.  Accordingly, a TDIU 
is granted as of the date the veteran was granted the 
60 percent evaluation, as that was the date he became 
eligible for the TDIU.  See id.

Again, the Board notes that the Court ordered it to consider 
an extraschedular evaluation.  Ideally, the veteran was 
seeking the assignment of a 100 percent evaluation prior to 
the time the RO granted the TDIU (March 30, 1999).  Thus, the 
result reached by the Board does not differ from that which 
the veteran was seeking, and there is no meaningful 
distinction, in this case, between the extraschedular 
evaluation and a TDIU.  See Mintz v. Brown, 6 Vet. App. 277, 
283 (1994).

Lastly, the Board notes that in the appellant's brief and the 
Secretary's brief to the Court, both noted that the Board had 
failed to obtain treatment records that the veteran had 
alleged at the July 1998 Board hearing existed at that time.  
In the additional evidence submitted by the veteran's 
attorney, it included treatment records that the veteran had 
addressed at the hearing.  Regardless, the Board has granted 
the veteran the maximum benefits he can receive, and even if 
such records were not obtained, it clearly has not prejudiced 
the veteran.


ORDER

Entitlement to a TDIU is granted as of December 10, 1996, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

